IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                             December 15, 2009
                                     No. 09-40190
                                  Conference Calendar                       Charles R. Fulbruge III
                                                                                    Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BRENDA GAY MIMS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:98-CR-39-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Brenda Gay Mims
raises arguments that are foreclosed by United States v. Doublin, 572 F.3d 235
(5th Cir.), cert. denied, 130 S. Ct. 517 (2009), which rejected the argument that
United States v. Booker, 543 U.S. 220 (2005) applies in 18 U.S.C. § 3582(c)(2)
proceedings and held that a district court may not reduce a sentence below the
minimum provided in the amended Guidelines. The Government’s motion for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40190

summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




                                        2